66 F.3d 338
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Michael L. JACKSON, Petitioner-Appellant,v.L.E. BRUCE, Robert Stephen, Attorney General;  KansasSupreme Court, Kansas Adult Parole Authority Boardand State of Kansas, Respondents-Appellees.
No. 94-3419.
United States Court of Appeals, Tenth Circuit.
Sept. 12, 1995.

ORDER AND JUDGMENT1
Before TACHA, LOGAN and KELLY, Circuit Judges.2


1
Petitioner-appellant Michael Jackson, an inmate appearing pro se, appeals the district court's order dismissing his 28 U.S.C. 2254 claim that his parole was improperly revoked.  The district court dismissed the Petitioner's claim, based on the fact that he had not yet exhausted his state court remedies in accordance with 28 U.S.C. 2254(b).  Petitioner's original proceeding in the Kansas Supreme Court does not suffice for exhaustion.  See K.S.A. 60-1507(e).  Hence, we find that the district court did not err by dismissing Petitioner's habeas corpus claim.  See Picard v. Connor, 404 U.S. 270 (1971).



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order.  151 F.R.D. 470 (10th Cir.1993)


2
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause therefore is ordered submitted without oral argument